internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-101135-99 date date legend corporation state a date x year year year shareholder shareholder shareholder a b c d dear this letter responds to your letter dated date requesting a ruling concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is set forth below corporation is a sub-chapter c_corporation organized under the laws of state a on date x corporation has shares of common_stock issued and outstanding from year until year shareholder was the sole owner of corporation in year shareholder began a stock transfer gift program to his son shareholder an active employee of corporation with the intent that shareholder would eventually become the sole owner of the company the stock transfer gift program continued until year when shareholder unexpectedly died at which point shareholder owned a shares and shareholder owned b shares of corporation upon shareholder 2’s death his a shares of corporation passed to shareholder who is shareholder 2’s wife and shareholder 3’s mother shareholder is currently a director and the vice president of corporation shareholder resumed shareholder 2’s stock transfer gift program by transferring an additional c shares of corporation to shareholder shareholder now desires to completely terminate her interest as shareholder director officer and employee of corporation and retire from all participation in its affairs in any capacity accordingly corporation proposes to redeem all of the stock held by shareholder in corporation leaving shareholder as the sole owner of corporation the redemption the redemption price will be the fair_market_value of the stock at the end of the nearest quarter preceding the redemption corporation will pay half of the redemption price in cash and the other half by delivering an unsecured installment promissory note the note with interest at d per annum the redemption will result in a loss to which sec_267 of the code will apply in connection with the redemption shareholder1 will resign as director officer_or_employee in any other capacity in corporation however shareholder will continue to be covered as a retiree under corporation’s unfunded medical reimbursement plan shareholder received the stock to be redeemed within the ten year period preceding the redemption except for gifts from shareholder of c shares shareholder will not after the redemption own stock of corporation acquired from shareholder within the ten year period preceding the redemption although shareholder was the holder of an option option agreement to purchase the shares of shareholder in the event of his death corporation will redeem shareholder 2’s shares bequethed and currently owned by shareholder under the option agreement shareholder did not have a primary and unconditional obligation to purchase the stock from shareholder in connection with the proposed redemption the following representations have been made there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock in no event will the last payment on any note or other obligation be made more than years after the date_of_issuance of the note or other obligation the amount to be paid on the note including interest is a fixed amount payable at a fixed time and the amount or time of payment is not subject_to any change or adjustment none of the consideration from corporation including interest consists entirely or partly of corporation’s promise to pay an amount that is based on or contingent on future earnings_of corporation an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency any note or other obligation to be issued to a redeemed shareholder will not be subordinated to the claims of general creditors of corporation in the event of default on any note or other obligation no shares of stock will revert to or be received by a redeemed shareholder nor will any redeemed shareholder be permitted to purchase the stock at public or private sale no shareholder of corporation has been or will be obligated to purchase any of the stock in corporation that is to be redeemed the redemption described in this ruling_request is an isolated transaction and is unrelated to any other past or future transaction there have been no redemptions issuances or exchanges by the corporation of its stock in the past five years corporation has no plan or intention to issue redeem or exchange additional shares of its stock there have not been nor will be any distributions redemptions or issuances of stock of any related corporation neither the disposition of corporation stock by the estate nor the gifts by the redeemed shareholder had as one of their principal purposes the avoidance of federal_income_tax after the redemption no redeemed shareholder will have any interest in corporation including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 of the income_tax regulations and constructive_ownership under sec_318 of the code each redeemed shareholder will execute and file the agreement required by sec_302 of the code with respect to the acquisition of any interest in corporation within years from the date of the redemption none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code the stock to be redeemed is common_stock and was not received in exchange for preferred_stock there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed at the time of the exchange the fair_market_value of the consideration to be received by the redeemed shareholder will be approximately equal to the fair_market_value of the corporation stock to be exchanged therefor based solely on the facts submitted and the representations made above we hold as follows the redemption will be treated as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 pursuant to sec_302 sec_318 will not apply to the redemption shareholder the remaining shareholder of corporation will not receive a constructive_dividend as result of the redemption by corporation of its stock held by shareholder no opinion is expressed about the tax treatment of the redemption under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the redemption that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
